7 So. 3d 654 (2009)
Victor BOUIE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-4735.
District Court of Appeal of Florida, First District.
April 30, 2009.
Victor Bouie, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Victor Bouie is hereby afforded a belated appeal of the order of the Circuit Court for Gadsden County denying postconviction relief in its case number 2003-CF-000059A. Upon issuance of mandate in this cause, a copy of this opinion will be forwarded to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R. App. P. 9.141(c)(5)(D).
HAWKES, C.J., PADOVANO and ROBERTS, JJ., concur.